Mr. Presiding Justice Chytraus delivered the opinion of the court. A judgment was rendered against defendant, Anderson, by the Municipal Court in a forcible detainer suit. He had entered no appearance. The only service, as shown by the return upon the summons, was by leaving a copy of the summons at his usual place of abode with his mother, because, as the return states, of “the said defendant not being found”. Under the decision of this court in Sherman v. Green, 152 Ill. App. 166, this judgment must be reversed and the cause remanded. Reversed and remanded.